Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 3-6, drawn to a recording system, comprising a relaying portion located above the medium receiving tray and there is a space between the relaying portion and the medium receiving tray, and an ejection roller configured to eject the recorded medium to the medium receiving tray, an ejection opening through which medium that is transported by the ejection roller is ejected, a fan located downstream of the ejection roller and configured to blow air toward the medium ejected by the ejection roller, and wherein the medium receiving tray and the fan overlap each other horizontally.
II. 	Claims 2 and 7-8, drawn to a recording system, comprising a switchback path configured to switch back the recorded medium, and a reversal path that is a path for turning over the medium that has been switched back by the switchback path and for sending the medium back to an area facing the head surface of the recording head; and wherein the recording head, the medium receiving tray, the relaying portion and the reversal path overlap each other horizontally, and further comprising a belt conveyor configured to transport the medium in an area that faces a head surface of the recording head; wherein the recording head, the belt conveyor, the medium receiving tray, the relaying portion and the reversal path overlap each other horizontally.
III. 	Claim 9, drawn to a recording system, comprising a switchback path configured to switch back the recorded medium; an ejection roller configured to eject the recorded medium to the medium receiving tray; an ejection opening through which medium that is transported by the ejection roller is ejected; a face-down ejection path that includes the ejection roller and the ejection opening; a connection path that is connected to a transportation path of the relaying portion; wherein one end of the connection path is connected to the face-down ejection path and the other end of the connection path is connected to the transportation path of the relaying portion, and wherein the switchback path, the face-down ejection path and the connection path overlap each other horizontally.
IV. 	Claim 10, drawn to a recording system, comprising an ejection roller configured to eject the recorded medium to the medium receiving tray, an ejection opening through which medium that is transported by the ejection roller is ejected, and a contact portion that is provided upstream of the medium ejection opening and includes a curved portion that is curved in a medium width direction by contact with the medium.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-IV are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of each Invention is clearly not overlapped and variant to that of each of the other Inventions. 
The claims that are not included in the groups above are generic.  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because of different fields/subject matters of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853